Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed July 19, 2021 has been entered in the application. Claims 1-18 are pending, with claims 16-18 being newly added.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 8, the recitation “being based on a user-selectable setting” is confusing in that the relationship intended by the term “based on” is not clear. Note that the claim also uses “in accordance with” (see line 6), and to the extent that applicant has explicitly used two different relationship phrases to describe these apparently different conditions, it would appear as though they are, indeed, different, however the distinction between the two is not clear. In claim 4, line 9-10, the recitation “being based on a user-selectable setting” is confusing in that the relationship intended by the term “based on” is not clear. Note that the claim also uses “in accordance with” (see line 8), and to the extent that applicant has explicitly used two different relationship phrases to describe these apparently different conditions, it would appear as though they are, indeed, different, however the distinction between the two is not clear. In claim 15, line 3, the broadened recitation now recites “at least one of a front sensor…and a rear sensor...” which no longer requires both a front and rear sensor; however, the recitation of lines 6-11 refers to (a) plural pressures positively being detected, (b) respective positive comparison of these pressures to both predetermined front and rear pressures, and (c) a positive recitation of setting of plural pressures; all of which would be unclear for the condition of “at least one” being –one--. To this extent, the scope of the recitations in the latter portion of the claim relating to front and rear pressures has no reasonable meaning 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6 and 16-18 are rejected under 35 U.S.C. 103 as obvious over Bohn (US 6,336,648) in view of Krugman et al. (US 2018/0304952, published 10/25/2018, effectively filed 4/21/2017) and Iwashita (US 5,211,420).
Initially, Bohn teaches an arrangement for a human-powered vehicle (V) which is operative to control a suspension, and which includes a sensor (14) configured to detect information relating to a ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA), the sensed values being associated with front wheel suspension control and being compared to threshold conditions (col. 6, lines 10-34), the sensor connected to a controller (16) configured to control a suspension (via actuator[s] 18) “in accordance with” information detected by the sensor to include setting the suspension conditions to lockout off states (stiff suspension modes associated with the actuators closing the suspension orifices [output M: A1 and A2 at 0] through combinations of actuator positions to the actuators opening the suspension orifices [output M: A1 and A2 at 1]), the operations of the suspension being in lockout off conditions, the reference further teaching that a user input interface (56) may be employed, switchable between a manual mode which may be set as a default, and an automatic mode (col. 8, lines 6-14). The reference to Bohn does not positively describe the soft or stiff suspension conditions as explicitly being “lockout off” conditions, however, where the suspension is allowed to deform is well understood to be a non-lockout condition (lockout being associated with a condition where the suspension is set to be rigid and non-deforming) and as such, initially, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension mode[s] where deformation is allowed and/or controlled as explicitly being called a “lockout off” mode, since the suspension is not in a lockout condition. 
The reference to Bohn does not specify that the user-input mode is a default mode (as compared to the automatic mode), however it is well known to provide an 
The reference to Bohn does not explicitly illustrate a condition where both forward and rearward suspensions are controlled, however the reference describes a potential alternate embodiment (see, e.g., col. 3, lines 46-56: referring to the suspension system that “could be attached either one or both of the rear wheel support or front wheel support”) where a suspension control and actuator arrangement may be provided for one or both of the front and rear wheel suspensions, and resultantly provides a positive teaching of an embodiment where both suspension arrangements can be controlled. 
The reference fails to specifically teach a further rear sensor (e.g., associated with the measurement of ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA)), however in the instance of duplication of the controlled suspension, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a rear sensor to be operable to determine a rear wheel ground contact and/or road surface condition including one or more of forward velocity (FV) and vertical acceleration (VA) to ensure that the rear wheel suspension was provided with similarly accurate control data as the front wheel suspension. 
Further, Krugman et al. teach that it is well known in a bicycle having at least front and rear controllable suspension elements (110, 114) to provide front and rear suspension component analysis sensors (134, 136) and to provide a controller (138; and/or the controller described in ¶145) which (a) reads data from the sensors and (b) controls each of the at least front and rear suspension elements (¶¶0045, 0145). Krugman et al. do not explicitly mention that “each of at least one” of the suspension elements are controlled by the front and rear sensors, however Krugman et al. explicitly teach the “measured characteristics” (plural) from front and rear sensors being 
As regards the reference to Krugman et al. and applicant’s assertion concerning the potential manual gap in control between the reading of tire pressure data and the control of the suspensions: Initially it is not positively clear that the arrangement as claimed excludes manual intervention on the part of the user (i.e., to the extent that recitation “control in accordance with…” does not specifically require a fully automated chain of operation). Secondly, under the condition that applicant may attempt to assert that the pending claims define beyond a manual intervention, such as a condition where a user reads the data concerning pressure and enters in a control command for the suspension, it has been well held that it is not beyond the skill of the ordinary practitioner to broadly provide a mechanical or automatic means to replace manual activity which accomplishes the same result (see In re Venner 120 USPQ 192 (CCPA 1958) and In re Rundell 18 CCPA 1290, 48 F.2d 958, 9 USPQ 220) and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to automate the use of data from the sensors to be used to control the suspension (note that Bohn already provides an automated control) for the purpose of ensuring that the suspension control occurs while requiring less direct intervention by the user during operation of the vehicle.
As regards controlling a suspension with data from both front and rear sensors, it is well established the control of suspension elements to be based on both forward 
As regards claim 18, as best understood, the references to Bohn, Krugman et al. and Iwashita are discussed above, but do not specifically discuss the use of an input device to set a tire pressure to a default tire pressure. It is notoriously old and well known to provide an input device such as a pump to set a tire pressure in a vehicle wheel, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the pressures in the tires of the vehicle of Bohn as modified Krugman et al. and Iwashita as a predetermined pressure via an input device such as a pump, and to put the tire to a specified tire pressure (such as a nominal pressure as set by the manufacturer) as a default value, since such a pressure is one at which the tire would be understood to be operable.

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Krugman et al. Iwashita and Watarai (US 2015/0183486). The reference to Bohn, as modified by Krugman et al. and Iwashita, is discussed above, and while teaching suspension operation modes which are constructively “lockout off’ modes (i.e., modes where a suspension is operable to deform under loading), the reference fails to specifically teach the lockout state as positively including a lockout ON condition (i.e., one where the suspension is placed in a rigid, non-deforming state. Watarai teaches that in controlling a suspension of a human powered vehicle, wherein the setting of suspension modes may be in a stiff response (S15) or soft response (S16) in response to a sensed condition, it is known to substitute a stiff response (step S15) decision instead with a lockout condition (¶0080) which results in the stiffest response possible in the suspension. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the actuator setting in the base reference to Bohn (as modified) which sets the stiffest suspension characteristic (e.g., output M: A1 and A2 at 0 in Bohn) as setting a lockout-on condition placing the suspension in the stiffest response which it can deliver, such a substitution being positively disclosed as one which would be apparent to the practitioner skilled in the art as evidenced by the teaching of Watarai, for the purpose of ensuring that the stiffest response from the suspension can be achieved, increasing the range of control effect of the vehicle response. 
As further regards claim 14, the embodiment relied upon in the base reference to Bohn as modified above, in teaching the potential provision of both front and rear suspensions which may be controllable, fails to specifically teach that such control may specifically be associated with rear wheel conditions, however it is well understood to be advantageous to be able to separately set a rear suspension stiffness to accommodate for conditions like initial acceleration by the rider and/or uphill climbing, and resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a control of suspension between softer modes, stiffer modes and/or lockout (stiffest) as taught by Bohn and as modified by Krugman et al. and  Watarai as able to be based on a rear wheel condition (one of more of velocity and vertical acceleration as initially disclosed by Bohn), for the purpose of allowing a .

Allowable Subject Matter
Claims 7-12, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims Not Rejected over the Prior Art
Claim 15 is not currently rejected as being anticipated by or obvious over the prior art of record, however the scope of this claim is not ascertainable and as such, the claim is not in condition for allowance.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As particularly regards the teaching reference to Iwashita, it is already established that the control of suspension elements to be based on both forward sensed data and rearward sensed data would be an obvious step undertaken by the ordinary practitioner, for example: in controlling overall ride height, both front and rear suspension condition data is necessary to ensure an evenly controlled vehicle attitude, similarly in traversing up or down a slope, data from both front and rear suspension condition is necessary to effect control to ensure leveling. Further, the reference to Iwashita provides explicit documentary evidence that control of both front (2, 3) and rear (7) suspensions by the data from both front (S1, S2) and rear (S3) sensors is necessary in numerous vehicle 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)." Applicant is invited to consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

As regards claim 15, applicant’s recitation is now quite confusing and the scope of this claim cannot reasonably be ascertained in view of the new recitation. At a future point in time, if applicant amends this claim to be clear, it may reasonably be rejected as being unpatentable over a combination of references, or anticipated by a reference, however rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite, and when no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite.
As regards the assertion that combinations or modifications cannot be made without an apparent reason, the examiner comments that the modifications and/or combinations proposed in the statements of rejection are accompanied by a reasoning as set forth by the examiner. A conclusion of obviousness may be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)), with skill being presumed on the part of the artisan, rather than the lack thereof (see In re Sovish 769 F.2d 738, 742, 226 USPQ 771, 774 (Fed. Cir. 1985)); further, references may be combined although none of them explicitly suggests combining one with the other (see In re Nilssen 7 USPQ2d 1500 (Fed. Cir. 1989)). It has long been the law that the motivation to combine need not be found in prior art references, but equally can be found "in the knowledge generally available to one of ordinary skill in the art."  In re Jones, 958 F.2d 347, 351 (Fed. Cir. 1992) (citing In re Fine, 837 F.2d 1071, 1074 (Fed. Cir. 1988)).  Further, the motivation to combine or modify can be found either in a prior art reference, or it can be implicit in 
Sources suggesting a combination may be: (1) the combined teachings of the prior art, (2) the knowledge of the ordinary practitioner and (3) the nature of the problem to be solved. "The test for implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art." In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed.Cir. 2000).
In Richard Ruiz and Foundation Anchoring Systems, Inc. v. A.B. Chance Company, No. 03-1333 (Fed. Cir. January 29, 2004), the court emphasized that an "express written teaching in the art" to combine references was not required [emphasis added]. Rather, motivation may come from "the nature of a problem to be solved, leading inventors to look to references relating to possible solutions to that problem."
As regards claims 7-12, applicant’s comments are noted and the examiner withdraws the rejections directed to these claims for at least the reasons set forth by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616